          Case 1:20-cv-01054-DAD-BAM Document 23 Filed 08/02/21 Page 1 of 3


 1
     Jonathan O. Peña, Esq.
 2   CA Bar ID No.: 278044
 3   Peña & Bromberg, PLC
     2440 Tulare St., Ste. 320
 4   Fresno, CA 93721
 5   Telephone: 559-439-9700
     Facsimile: 559-439-9723
 6   Email: info@jonathanpena.com
 7   Attorney for Plaintiff, Emmanuel Valentine Santillan Lopez

 8
 9                       UNITED STATES DISTRICT COURT
10                  FOR THE EASTERN DISTRICT OF CALIFORNIA
                                FRESNO DIVISION
11
12 Emmanuel Valentine Santillan               Case No. 1:20-cv-01054-NONE-BAM
   Lopez,
13                                            STIPULATION FOR THE AWARD
14          Plaintiff,                        AND PAYMENT OF ATTORNEY
                                              FEES AND EXPENSES PURSUANT
15                     v.                     TO THE EQUAL ACCESS TO
16                                            JUSTICE ACT; |PROPOSED| ORDER
   Kilolo Kijakazi, Acting
17 Commissioner of Social Security,
18
                Defendant.
19
          IT IS HEREBY STIPULATED by and between the parties through their
20
   undersigned counsel, subject to the approval of the Court, that Plaintiff be awarded
21
   attorney fees and expenses in the amount of ONE THOUSAND NINE-HUNDRED
22
   FIFTY FOUR DOLLARS AND 94/100 ($1,954.94) under the Equal Access to Justice
23
24 Act (EAJA), 28 U.S.C. § 2412(d). This amount represents compensation for all legal
25 services rendered on behalf of Plaintiff by counsel in connection with this civil action,
26 in accordance with 28 U.S.C. § 2412(d).
27         After the Court issues an order for EAJA fees to Plaintiff, the government will
28 consider the matter of Plaintiff’s assignment of EAJA fees to counsel. Pursuant to
          Case 1:20-cv-01054-DAD-BAM Document 23 Filed 08/02/21 Page 2 of 3


 1 Astrue v. Ratliff, 560 U.S. 586, 598, 130 S.Ct. 2521, 177 L.Ed.2d 91 (2010), the ability
 2 to honor the assignment will depend on whether the fees are subject to any offset
 3 allowed under the United States Department of the Treasury’s Offset Program. After
 4 the order for EAJA fees is entered, the government will determine whether they are
 5 subject to any offset.
 6       Fees shall be made payable to Plaintiff, but if the Department of the Treasury
 7 determines that Plaintiff does not owe a federal debt, then the government shall cause
 8 the payment of fees, expenses and costs to be made directly to Counsel, pursuant to
 9 the assignment executed by Plaintiff. Any payments made shall be delivered to
10 Plaintiff’s counsel, Jonathan O. Peña.
11         This stipulation constitutes a compromise settlement of Plaintiff’s request for
12 EAJA attorney fees, and does not constitute an admission of liability on the part of
13 Defendant under the EAJA or otherwise. Payment of the agreed amount shall
14 constitute a complete release from, and bar to, any and all claims that Plaintiff and/or
15 Counsel including Counsel’s firm may have relating to EAJA attorney fees in
16 connection with this action.
17      This award is without prejudice to the rights of Counsel and/or Counsel’s firm
18 to seek Social Security Act attorney fees under 42 U.S.C. § 406(b), subject to the
19 savings clause provisions of the EAJA.
20
                                           Respectfully submitted,
21
22
     Dated: July 27, 2021                        /s/ Jonathan O. Peña
23                                         JONATHAN O. PEÑA
24                                         Attorney for Plaintiff

25
     Dated: July 27, 2021                  PHILLIP A. TALBERT
26                                         Acting United States Attorney
27                                         DEBORAH LEE STACHEL
                                           Regional Chief Counsel, Region IX
28
                                                -2-
          Case 1:20-cv-01054-DAD-BAM Document 23 Filed 08/02/21 Page 3 of 3


 1                                       Social Security Administration

 2                                    By: _*_Marcelo N. Illarmo
 3                                       Marcelo N. Illarmo
                                         Special Assistant U.S. Attorney
 4                                       Attorneys for Defendant
 5                                       (*Permission to use electronic signature
                                         obtained via email on July 27, 2021).
 6
 7
 8                                        ORDER

 9
10        Based upon the parties’ Stipulation for the Award and Payment of Equal Access

11 to Justice Act Fees and Expenses (the “Stipulation”),
12        IT IS ORDERED that fees and expenses in the amount of ONE THOUSAND

13 NINE-HUNDRED FIFTY FOUR DOLLARS AND 94/100 ($1,954.94) as authorized
14 by the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d), be awarded subject to
15 the terms of the Stipulation.
16
     IT IS SO ORDERED.
17
       Dated:   August 2, 2021
18                                           UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
27
28
                                             -3-
